NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
Applicant’s amendments to the claim have overcome the double patenting rejections of record. 
Applicant’s amendments to the claims overcome the previous 35 U.S.C. 112(b) rejections. 
Reasons for Allowance
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art of record, taken alone or in combination, fail to disclose or render obvious “An ultrapolar electrosurgery pencil with argon beam capability comprising: a handpiece member having a first end, a second end, and a channel contained therein; an electrosurgery blade assembly positioned within the first end of the handpiece member wherein the electrosurgery blade assembly includes a non-conductive planar member with opposing planar sides and a sharp cutting edge, a return electrode located on one opposing planar side, an active electrode located on the other opposing planar side, and a non-conductive 
Regarding independent claim 10, the prior art of record, taken alone or in combination, fail to disclose or render obvious “An ultrapolar electrosurgery pencil with argon beam capability comprising: a handpiece member having a first end, a second end, and a channel contained therein; 3Serial No. 16/896,875an electrosurgery blade assembly positioned within the first end of the handpiece member wherein the electrosurgery blade assembly includes a blade having a non- conductive sharp cutting edge, a return electrode, and an active electrode, and a non- conductive hollow tube member positioned over a top of the blade and over at least a portion of the return electrode such that it does not cover or come into contact with the active electrode; a first conductive hollow tube having a first end and a second end wherein at least a portion of the first conductive hollow tube is concentrically contained within the non- conductive hollow tube member of the electrosurgery blade assembly such that the first end of the first conductive hollow tube is positioned near a first end of the non- conductive hollow tube member; a flexible 
The closest prior art is identified as US PGPUB: 2005/0113825 to Cosmescu (of record).
Cosmescu discloses an ultrapolar electrosurgical pencil comprising a blade assembly. The blade assembly includes a non-conductive planar member with opposing planar sides, where one planar side is configured as an active electrode and the opposite planar side is configured as a return electrode. Further, Cosmescu discloses a non-conductive tube that is positioned over the blade assembly. However, this non-conductive tube comes in contact/covers the active electrode, contrary to what is claim in independent claim 1 and 10. As such, the prior art fails to disclose this limitation. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL A VIERRA whose telephone number is (571)272-8245. The examiner can normally be reached Monday - Friday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOANNE HOFFMAN can be reached on (303)297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RAV/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JAYMI E DELLA/Primary Examiner, Art Unit 3794